Case 1:20-cv-03005-NGG-RML Document 17 Filed 02/02/21 Page 1 of 11 PageID #: 188




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       NEW YORK LIFE INSURANCE COMPANY,
                                                             MEMORANDUM & ORDER
                                   Plaintiff,                 20-CV-3005 (NGG) (RML)
                      -against-
        DAVID L. GALICIA and LEONARDO L. SY,
                                   Defendants.


       NICHOLAS G. GARAUFIS, United States District Judge.
       Plaintiff New York Life Insurance Company brought this interpleader action,
       seeking to deposit the proceeds of a life insurance policy with the court and to
       discharge it from further liability in connection with the policy. In addition,
       Plaintiff moved to appoint a guardian ad litem for Defendant David Galicia and
       for attorney's fees and costs. Mr. Galicia is one of two named beneficiaries of an
       insurance policy held by his deceased mother, whom he is accused of murder-
       ing. Mr. Galicia is currently awaiting trial on the murder charges. On January
       12, 2021, Magistrate Judge Robert M. Levy issued the annexed Report and Rec-
       ommendation ("R&R"), recommending that the court grant Plaintiffs motion
       in its entirety, except to deny its request for attorney's fees and costs. (See R&R
       (Dkt. 16) at 1.) Judge Levy also granted the motion to appoint a guardian ad
       litem. (Id. at 8-9.)
       No party has objected to Judge Levy's R&R, and the time to do so has passed.
       See Fed. R. of Civ. P. 72(b)(2). Therefore, the court reviews the R&R for clear
       error. See Gesualdi v. Mack Excavation & Trailer Serv., Inc., No. 09 CV 2502
       (KAM) (JO), 2010 WL 985294, at "'1 (E.D.N.Y. Mar. 15, 2010); La Torres v.
       Walker, 216 F. Supp. 2d 157, 159 (S.D.N.Y. 2000). Having found none, the
       court ADOPTS the R&R in full.




                                                 1
Case 1:20-cv-03005-NGG-RML Document 17 Filed 02/02/21 Page 2 of 11 PageID #: 189




        SO ORDERED.


       Dated:   Brooklyn, New York
                February 2, 2021

                                                 / s/ Nicholas G. Garaufis
                                                NICHOIAS G. GARAUFIS
                                                United States District Judge




                                       2
Case
Case1:20-cv-03005-NGG-RML
     1:20-cv-03005-NGG-RML Document
                           Document17
                                    16 Filed
                                       Filed02/02/21
                                             01/12/21 Page
                                                      Page31of
                                                            of11
                                                               9 PageID
                                                                 PageID#:
                                                                        #:179
                                                                           190




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------------X
  NEW YORK LIFE INSURANCE COMPANY,
                            Plaintiff,                             ORDER AND
                                                                   REPORT AND
          -against-                                                RECOMMENDATION
                                                                   20 CV 3005 (NGG)(RML)
  DAVID L. GALICIA and LEONARDO L. SY,
                             Defendants.
  -------------------------------------------------------------X
  LEVY, United States Magistrate Judge:
                   Plaintiff New York Life Insurance Company (“plaintiff” or “New York Life”)

  moves for an order appointing a guardian ad litem for defendant David L. Galicia (“Galicia”),

  discharging plaintiff from all liability under the life insurance policy at issue, permanently

  enjoining defendants Galicia and Leonardo L. Sy (“Sy”) from commencing any other actions or

  proceedings seeking payment in connection with the life insurance policy at issue, dismissing

  plaintiff from this action with prejudice, and awarding plaintiff attorney’s fees and costs. For the

  reasons stated below, the motion for appointment of a guardian ad litem is granted, and I

  respectfully recommend that plaintiff’s motion otherwise be granted, with the exception of the

  request for attorney’s fees and costs, which I recommend be denied.

                                         BACKGROUND AND FACTS

                   Plaintiff commenced this interpleader action on July 7, 2020, seeking leave to

  deposit the proceeds of a life insurance policy with the registry of the court and to have the court

  resolve competing claims to the insurance proceeds. (See Complaint, dated July 7, 2020

  (“Compl.”), Dkt. No. 1.) Plaintiff issued the life insurance policy (the “Policy”) to the insured,

  Carmelita Cabansag (the “Insured”), in 2012. At the time of the Insured’s death on April 24,

  2020, Galicia was the owner of the Policy, which was in the face amount of $50,000 and
Case
Case1:20-cv-03005-NGG-RML
     1:20-cv-03005-NGG-RML Document
                           Document17
                                    16 Filed
                                       Filed02/02/21
                                             01/12/21 Page
                                                      Page42of
                                                            of11
                                                               9 PageID
                                                                 PageID#:
                                                                        #:180
                                                                           191




  designated Galicia, identified as the Insured’s son, and her nephew Sy, as the primary

  beneficiaries to equal shares of the proceeds, with no contingent beneficiaries. (Id. ¶¶ 9–11; Exs.

  C, D, E.)

                 The Insured’s cause of death was deemed to be homicide. (Id. ¶ 14; Ex. F.)

  Galicia was arrested on April 24, 2020 in connection with the Insured’s death, and shortly after

  was charged with murder in the second degree. (Id. ¶ 16.) The criminal matter is currently

  pending in Queens County Supreme Court. (Declaration of Tiffany C. Millioen, Esq., dated

  Nov. 25, 2020 (“Millioen Decl.”), Dkt. No. 14, ¶ 11.)

                 By claim form dated May 7, 2020, Sy asserted a claim for the death benefit.

  (Compl. ¶ 23; Ex. G.) On or about May 11, 2020, New York Life paid Sy one-half of the death

  benefit, in the amount of $25,000. (Id. ¶ 24.) There have been no other claims. (Id. ¶ 25.)

  Galicia was served with the Summons and Complaint at the Riker’s Island Correctional Facility

  on July 14, 2020 (see Dkt. No. 7), but has not appeared in this action. Because plaintiff believes

  Galicia to be mentally incompetent, it requests the appointment of a guardian ad litem to

  represent Galicia’s interest in the funds, appear on his behalf in this action, litigate his claim to

  the proceeds, and otherwise bind him to orders entered and decisions made during the course of

  this litigation. (Plaintiff’s Memorandum of Law, dated Nov. 25, 2020 (“Pl.’s Mem.”), Dkt. No.

  15, at 6.)

                                              DISCUSSION

                 A. Motion for Deposit of Interpleader Funds

                 Plaintiff moves for Deposit of Interpleader Funds pursuant to 28 U.S.C. § 1335,

  which states, in pertinent part:

                 (a) The district courts shall have original jurisdiction of any civil
                 action of interpleader or in the nature of interpleader filed by any

                                                     2
Case
Case1:20-cv-03005-NGG-RML
     1:20-cv-03005-NGG-RML Document
                           Document17
                                    16 Filed
                                       Filed02/02/21
                                             01/12/21 Page
                                                      Page53of
                                                            of11
                                                               9 PageID
                                                                 PageID#:
                                                                        #:181
                                                                           192




                 person, firm, or corporation, association, or society having in his or
                 its custody or possession money or property of the value of $500 or
                 more, or having issued a note, bond, certificate, policy of
                 insurance, or other instrument of value or amount of $500 or more,
                 or providing for the delivery or payment or the loan of money or
                 property of such amount or value, or being under any obligation
                 written or unwritten to the amount of $500 or more, if
                 (1) Two or more adverse claimants, of diverse citizenship as
                 defined in subsection (a) or (d) of section 1332 of this title, are
                 claiming or may claim to be entitled to such money or property, or
                 to any one or more of the benefits arising by virtue of any note,
                 bond, certificate, policy or other instrument, or arising by virtue of
                 any such obligation; and if (2) the plaintiff has deposited such
                 money or property or has paid the amount of or the loan or other
                 value of such instrument or the amount due under such obligation
                 into the registry of the court, there to abide the judgment of the
                 court, or has given bond payable to the clerk of the court in such
                 amount and with such surety as the court or judge may deem
                 proper, conditioned upon the compliance by the plaintiff with the
                 future order or judgment of the court with respect to the subject
                 matter of the controversy.
  An “interpleader is designed to protect stakeholders from undue harassment in the face of

  multiple claims against the same fund, and to relieve the stakeholder from assessing which claim

  among many has merit.” Fid. Brokerage Servs., LLC v. Bank of China, 192 F. Supp. 2d 173,


 -177 (S.D.N.Y. 2002) (citations omitted). “When faced with an interpleader action, courts

  generally use a two-step approach. In the first step, a court must determine whether the

  interpleader action is appropriate. . . .” Metro. Life Ins. Co. v. Mitchell, 966 F. Supp. 2d 97, 102

  (E.D.N.Y. 2013) (citation omitted). “[I]f [the court] finds that the action . . . is appropriate, the

  plaintiff will be discharged from liability,” and the court will proceed to the second step, in

  which it “adjudicates the claims among the remaining adverse parties.” Id. (citations omitted);

  see also N.Y. Life Ins. Co. v. Conn. Dev. Auth., 700 F.2d 91, 95 (2d Cir. 1983) (describing two-

  step approach); Union Cent. Life Ins. Co. v. Berger, No. 10 CV 8408, 2012 WL 4217795, at *6

  (S.D.N.Y. Sept. 20, 2012) (same).


                                                     3
Case
Case1:20-cv-03005-NGG-RML
     1:20-cv-03005-NGG-RML Document
                           Document17
                                    16 Filed
                                       Filed02/02/21
                                             01/12/21 Page
                                                      Page64of
                                                            of11
                                                               9 PageID
                                                                 PageID#:
                                                                        #:182
                                                                           193




                 “In order to determine whether an interpleader is appropriate under the first step, a

  court must . . . ensure that the plaintiff has satisfied the jurisdictional requirements for bringing

  the action.” Mitchell, 966 F. Supp. 2d at 102. Section 1335 “requires that the plaintiff bringing

  the interpleader action is in possession of a single fund of value greater than $500” and that the

  claim involves “two or more adverse claimants of diverse citizenship.” Id. The diversity

  requirement “has been uniformly construed to require only ‘minimal diversity,’ that is, diversity


                                                          ---------
  of citizenship between two or more claimants. . . . ” State Farm Fire & Cas. Co. v. Tashire, 386

  U.S. 523, 530 (1967); see also FVA Ventures, Inc. v. BMO Harris Bank, N.A., No. 12 CV 2876,

  2012 WL 4863210, at *4 (E.D.N.Y. Oct. 12, 2012); N.Y. Life Ins. Co. v. Apostolidis, 841 F.

  Supp. 2d 711, 716 (E.D.N.Y. 2012). In this case, all of the prerequisites for the court’s exercise

  of jurisdiction have been satisfied. The Policy’s face value was $50,000, and plaintiff concedes

  liability in that amount. (See Compl. ¶¶ 9, 15.) Additionally, because Galicia is a citizen of New

  York and Sy is a citizen of California (see id. ¶¶ 2, 3), the parties are minimally diverse.

                 “Assuming the jurisdictional requirements of [§ 1335] are satisfied, the

  appropriateness of an interpleader action rests on whether the plaintiff has a real and reasonable

  fear of double liability or vexatious, conflicting claims against the single fund, regardless of the

  merits of the competing claims.” Mitchell, 966 F. Supp. 2d at 102 (citations and internal

  quotation marks omitted); see also United States v. Barry Fischer Law Firm, LLC, No. 10 CV

  7997, 2011 WL 31545, at *3 (S.D.N.Y. Jan. 5, 2011). “[A] court need not analyze the merits of

  the claims[,] because the stakeholder should not be obliged at its peril to determine which of two

  claimants has the better claim.” Mitchell, 966 F. Supp. 2d at 102 (some alterations and internal

  quotation marks omitted); see also Citigroup Global Mkts., Inc. v. KLCC Invs., LLC, No. 06 CV

  5466, 2007 WL 102128, at *6 (S.D.N.Y. Jan. 11, 2007).



                                                     4
Case
Case1:20-cv-03005-NGG-RML
     1:20-cv-03005-NGG-RML Document
                           Document17
                                    16 Filed
                                       Filed02/02/21
                                             01/12/21 Page
                                                      Page75of
                                                            of11
                                                               9 PageID
                                                                 PageID#:
                                                                        #:183
                                                                           194




                 Here, if it is determined that Galicia intentionally killed the Insured, then he will

  forfeit any right to the remaining death benefit and it will go to Sy. See John Hancock Life Ins.

  Co. v. Perchikov, No. 04 CV 98, 2010 WL 185007, at *2 (E.D.N.Y. Jan. 15, 2010) (explaining

  that New York law forbids “a life insurance beneficiary who kills the insured . . . from collecting

  the insured’s life insurance proceeds.”) Because Galicia’s criminal case has not concluded,

  plaintiff has alleged that it “cannot determine factually or legally who is entitled to the remaining

  one-half of the Death Benefit” and that because of “the actual or potential claims of the

  interpleading parties, [plaintiff] is or may be exposed to multiple liability.” (Compl. ¶ 25.)

  Accordingly, this interpleader action is appropriate.

                 By way of relief, plaintiff requests (1) that defendants be restrained from

  instituting or maintaining any action against it for the recovery of any part of the Policy’s

  proceeds; (2) that upon its payment of the Policy’s remaining proceeds into the court’s registry,

  the court discharge it from all further liability; (3) dismissal from this action with prejudice, and

  (4) an award of attorney’s fees and costs, payable from the Policy’s proceeds. (See Pl’s Mem. at

  8-10.) 28 U.S.C. § 2361 provides:

                 In any civil action of interpleader or in the nature of interpleader
                 under [28 U.S.C. § 1335], a district court may . . . enter [an] order
                 restraining [all claimants] from instituting or prosecuting any
                 proceeding in any State or United States court affecting the
                 property, instrument or obligation involved in the interpleader
                 action until further order of the court. . . . Such district court . . .
                 may [also] discharge the plaintiff from further liability, make the
                 injunction permanent, and make all appropriate orders to enforce



                                                                                               -
                 its judgment.
  28 U.S.C. § 2361; see also Guardian Life Ins. Co. of Am. v. St. Ange, No. 11 CV 3468, 2012

  WL 463894, at *2 (S.D.N.Y. Feb. 8, 2012). “[W]here a stakeholder, faced with rival claims to

  the fund itself, acknowledges [its] liability to one or the other of the claimants, it is reasonable

  and sensible that interpleader should also protect the stakeholder from vexatious and multiple

                                                     5
Case
Case1:20-cv-03005-NGG-RML
     1:20-cv-03005-NGG-RML Document
                           Document17
                                    16 Filed
                                       Filed02/02/21
                                             01/12/21 Page
                                                      Page86of
                                                            of11
                                                               9 PageID
                                                                 PageID#:
                                                                        #:184
                                                                           195




  litigation, and therefore[,] suits sought to be enjoined in such situations are squarely within the

  language of [§ 2361].” Bank of Am., 2011 WL 2581765, at *4 (some alterations and internal

  quotation marks omitted) (quoting State Farm, 386 U.S. at 534). “An injunction against

  overlapping lawsuits is desirable to [e]nsure the effectiveness of the interpleader remedy,” as

  such an injunction “prevents the multiplicity of actions and reduces the possibility of inconsistent

  determinations.” Mitchell, 966 F. Supp. 2d at 104 (citation and internal quotation marks

  omitted); see also Apostolidis, 841 F. Supp. 2d at 720. Here, because the requirements of § 1335

  have been satisfied, and plaintiff has acknowledged its liability to one or the other of the

  potential claimants (see Compl. ¶ 15), the court should “restrain [all potential claimants to the

  Policy’s proceeds] from instituting or prosecuting any proceeding in any State or United States

  court affecting” the proceeds. See 28 U.S.C. § 2361.

                 Moreover, “[g]enerally, once an interpleader plaintiff has satisfied the Section

  1335 jurisdictional requirements of an interpleader claim, the court should readily grant

  discharge of the stakeholder, unless it finds that the stakeholder may be independently liable to a

  claimant.” Mitchell, 966 F. Supp. 2d at 103 (alterations and internal quotation marks omitted)

  (citing, inter alia, Conn. Dev. Auth., 700 F. 2d at 95); see also Apostolidis, 841 F. Supp. 2d at


 ----
  720; Bank of Am., 2011 WL 2581765, at *4. Because the requirements of § 1335 have been

  satisfied, and there is no indication that plaintiff may be independently liable to any potential

  claimant, I respectfully recommend that plaintiff be discharged from further liability for the

  insurance proceeds at issue and that plaintiff be dismissed from this action with prejudice. See

  28 U.S.C. § 2361.

                 As to plaintiff’s request for attorney’s fees and costs, “a district court has

  discretion to award reasonable attorneys’ fees and costs to a disinterested stakeholder in an



                                                    6
Case
Case1:20-cv-03005-NGG-RML
     1:20-cv-03005-NGG-RML Document
                           Document17
                                    16 Filed
                                       Filed02/02/21
                                             01/12/21 Page
                                                      Page97of
                                                            of11
                                                               9 PageID
                                                                 PageID#:
                                                                        #:185
                                                                           196




  action brought under the interpleader statute.” Hartford Life Ins. Co. v. Pottorff, No. 13 CV 77,

  2014 WL 1393751, at *6 (N.D.N.Y. Apr. 9, 2014) (citation and internal quotation marks

  omitted); see also N.Y. Life Ins. Co. v. Aleandre, No. 13 CV 2384, 2014 WL 30508, at *4

  (S.D.N.Y. Jan. 2, 2014). However, “the decision to award fees and costs is left to the sound

  discretion of the district court,” and “courts need not award attorneys’ fees in interpleader actions

  where the fees are expenses incurred in the ordinary course of business.” Mitchell, 966 F. Supp.

  2d at 104 (citations, alterations, and internal quotation marks omitted); see also Feehan v.

  Feehan, No. 09 CV 7016, 2011 WL 497852, at *7 (S.D.N.Y. Jan. 10, 2011), report and

  recommendation adopted, 2011 WL 497776 (S.D.N.Y. Feb. 10, 2011). “This is particularly true

  in the case of insurance companies, where minor problems that arise in the payment of insurance

  policies must be expected and the expenses incurred are part of the ordinary course of business.”

  Mitchell, 966 F. Supp. 2d at 104 (citations and internal quotation marks omitted); see also

  Apostolidis, 841 F. Supp. 2d at 721. “As a result, courts in this Circuit have typically declined to

  award insurance companies attorneys’ fees and costs in interpleader actions.” Feehan, 2011 WL

  497852, at *7 (collecting cases); see also Pottorff, 2014 WL 1393751, at *7 (declining to award

  insurance company attorney’s fees and costs in a “straightforward interpleader action over a


                                                                                       ---
  modest fund” where the insurance company “did not incur any unique expenses”); Mitchell, 966

  F. Supp. 2d at 105 (declining to award insurance company attorney’s fees and costs where the

  insurance company “did not incur any unique expenses,” and adopting the view that interpleader

  actions “are brought primarily in the [insurance] company’s own self-interest,” as such actions

  “relieve[ ] the insurance company of multiple suits and eventuates in its discharge” (alterations

  and internal quotation marks omitted)); cf. Travelers Indem. Co. v. Israel, 354 F.2d 488, 490 (2d

  Cir. 1965) (“We are not impressed with the notion that whenever a minor problem arises in the



                                                   7
Case
 Case1:20-cv-03005-NGG-RML
      1:20-cv-03005-NGG-RML Document
                             Document17
                                      16 Filed
                                          Filed02/02/21
                                                01/12/21 Page
                                                          Page10
                                                               8 of 9
                                                                    11PageID
                                                                       PageID#:#:186
                                                                                  197




  payment of insurance policies, insurers may, as a matter of course, transfer a part of their

  ordinary cost of doing business of their insureds by bringing an action for interpleader.”).

                 Here, plaintiff has not identified any unique expenses that it has incurred in

  connection with litigating this action, nor any other special circumstances tending to suggest that

  the court should depart from the established practice among district courts within the Second

  Circuit of declining to award attorney’s fees and costs to similarly situated insurance companies.

  See Guardian Life Ins. Co. v. Gilmore, 45 F. Supp. 3d 310, 320–21 (S.D.N.Y. 2014) (collecting

  cases). I therefore recommend that plaintiff’s request for attorney’s fees and costs be denied.

                 B. Appointment of Guardian Ad Litem

                  Under Rule 17(c)(2) of the Federal Rules of Civil Procedure, “[t]he court must

  appoint a guardian ad litem – or issue another appropriate order – to protect a minor or

  incompetent person who is unrepresented in an action.” In this case, while New York Life does

  not cite to any finding that Galicia is incompetent, he is in custody and there is reason to believe

  that he lacks capacity to represent his own interests. According to an official press release issued

  by the Queens County District Attorney on April 30, 2020, announcing that Galicia had been

  arrested in connection with the death of his mother:

                 The defendant was present in the apartment when police arrived
                 and was taken to a hospital for what appeared to be self-inflicted
                 injuries. At the hospital, Galicia allegedly told police in sum and
                 substance that he woke up, went to the bathroom and then took a
                 butcher knife to his mother. The defendant allegedly further stated
                 that he did not know why he did this.
  (Millioen, Decl. ¶ 9, Ex. A.) Plaintiff’s counsel also reports, based on communications with the

  District Attorney’s Office, that Galicia’s defense attorney has requested psychiatric evaluations

  in connection with the criminal proceeding. (Id. ¶ 11.) As stated above, Galicia has been served

  with the complaint in this action but has not appeared. I therefore find that the appointment of a


                                                    8
Case
 Case1:20-cv-03005-NGG-RML
      1:20-cv-03005-NGG-RML Document
                             Document17
                                      16 Filed
                                          Filed02/02/21
                                                01/12/21 Page
                                                          Page11
                                                               9 of 9
                                                                    11PageID
                                                                       PageID#:#:187
                                                                                  198




  guardian ad litem is appropriate for the purpose of reporting to this court on any competency

  findings made in the criminal case, and in order to appear on Galicia’s behalf in this action,

  litigate his claim to the proceeds, and otherwise bind him to orders entered and decisions made

  during the course of this litigation, as necessary. The court will endeavor to appoint a pro bono

  guardian ad litem, and will make the appointment by separate order.

                                              CONCLUSION

                    For the reasons stated above, I respectfully recommend that plaintiff’s motion for

  an order discharging it from all liability under the life insurance policy at issue, permanently

  enjoining defendants Galicia and Sy from commencing any other actions or proceedings seeking

  payment in connection with the life insurance policy at issue, and dismissing plaintiff from this

  action with prejudice be granted. I further recommend that plaintiff’s request for attorney’s fees

  and costs be denied. Any objections to this Report and Recommendation must be filed

  electronically within fourteen (14) days. Failure to file objections within the specified time

  waives the right to appeal the district court’s order. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P.

  72, 6(a), 6(d).
  ■--
                    Plaintiff’s motion for the appointment of a guardian ad litem to represent

  Galicia’s interest in the Policy is granted. The specific appointment will be addressed by

  separate order.

                                                                 Respectfully submitted,



                                                                 __________/s/ ______________
                                                                 ROBERT M. LEVY
                                                                 Unites States Magistrate Judge
  Dated: Brooklyn, New York
         January 11, 2021


                                                     9
